On November 17, 2005, the defendant was sentenced to the following: Count I: Thirty (30) years in the Montana State Prison, with fifteen (15) years suspended, to run consecutive to any other sentence the Defendant is presently serving, for the offense of Negligent Homicide, a felony; and Count II: Ten (10) years in the Montana State Prison, to run concurrent with the sentence in Count I and consecutively to any other sentence the Defendant is presently serving, for the offense of Criminal Endangerment, a felony.
On May 4, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Vincent Vanderhagen. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended as follows: Count I: Thirty (30) years in the Montana State Prison, with fifteen (15) years suspended, to run concurrent to any other sentence the Defendant is presently serving; and Count II: Ten (10) years in the Montana State Prison, to run concurrent with the sentence in Count I and concurrent to any other sentence the Defendant is presently serving. The terms and conditions shall remain as imposed in the Judgment of November 17, 2005.
Hon. Thomas McKittrick, District Court Judge.